       Case 1:19-cv-04142-BMC Document 24 Filed 03/12/20 Page 1 of 2 PageID #: 417



                 BENJAMIN         N.   CARDOZO SCHOOL OF LAW • YESHIVA UNIVERSITY

                                          CIVIL RIGHTS CLINIC
Betsy Ginsberg                                                                               Tel (212) 790-0470
Director                                                                                     Fax (212) 790-0256
Clinical Professor of Law                                                                    betsy.ginsberg@yu.edu




                                                                March 12, 2020

     BY ECF
     The Honorable Brian M. Cogan
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                 Re:        Stahl v. Department of Justice et al., No. 1-19-cv-04142-BMC
                            Letter of Supplemental Authority

     Dear Judge Cogan:

            Plaintiff submits this letter to notify the Court of supplemental authority, Evans v. Federal
     Bureau of Prisons, --- F.3d ---- , 2020 WL 1144613 (D.C. Cir. March. 10, 2020) (Sentelle, J.),
     which was decided the day after Plaintiff filed her reply brief and which vacates a decision relied
     upon by Defendants in support of their argument that because Defendants do not have the
     technological capacity to edit video, FOIA does not require them to do so.

             The Evans court vacated the district court’s ruling that video surveillance footage of a BOP
     assault was properly withheld under Exemptions 7(C) and 7(E) and that the BOP is technologically
     unable to segregate video footage. Id. at *3. The court found both that the defendant had not shown
     with enough specificity that there were no segregable portions of the video and also called into
     question the defendant’s argument that they lacked the technology to edit and segregate videos.
     Id. at *7. As the court noted, “we live in an era in which teenagers regularly send each other
     screenshots from all sorts of video media. Presumably, most of these teenagers have fewer
     resources than the United States government.” Id. With respect to the agency’s claim that it could
     not blur videos to obviate privacy concerns, the court noted that “teenagers who regale each other
     with screenshots [of videos] are commonly known to revise those missives by such techniques as
     inserting cat faces over the visages of humans . . . [w]hile we do not necessarily advocate that
     specific technique, we do hold that the government is required to explain why the possibility of
     some similar method of segregability is unavailable . . . .” Id.

             The Evans decision also rebuts the Stahl Defendants’ argument that the videos are exempt
     under Exemption 7(E) because the techniques and procedures are not already in the public domain.
     Id. (“Summary judgment [requires] the Bureau show . . . the placement and visibility of cameras
     is such that exposure of the video recording would in fact provide any new information not already

                                     JACOB BURNS INSTITUTE FOR ADVANCED LEGAL STUDIES
                BROOKDALE CENTER • 55 FIFTH AVENUE • ROOM 1118 • NEW YORK, NY 10003-4391
 Case 1:19-cv-04142-BMC Document 24 Filed 03/12/20 Page 2 of 2 PageID #: 418




available through observation by prisoners physically present in the dining room.”) (emphasis
added). As in Evans, Plaintiff here argues no new information is depicted in the videos not already
available through observation by prisoners at Florence ADX.

       Plaintiff thanks the Court in advance for its consideration of this newly decided authority.


                                                     Respectfully Submitted,

                                                            /s/
                                                     Betsy Ginsberg
                                                     Supervising Attorney

                                                     Ciera Foreman
                                                     Kharis Lund
                                                     Legal Interns

cc:    Farzin Franklin Amanat Senior Counsel, USAO, EDNY by ECF




                                                2
